DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-2,6-7,12,15,18,21-22,24,26-27,35,38,42 and 45-48 in the reply filed on 02/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12  and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In regard to claim 12, the applicant claims that the second polymeric layer comprises at least about 0.01 wt percent of the functional additive. The claim allows for an upper limit of the functional additive to be 100 wt%. An additive cannot contain the full amount of the second polymeric layer. Thus, the claim is indefinite. 
Claim 46 recites the limitation "the fourth polymeric layer…the first polymeric layer…the sixth polymeric layer” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 46 depends from independent claim 1 which does not establish a fourth polymeric layer, a fifth polymeric layer, nor a sixth polymeric layer. The examiner will interpret the claim to read from dependent claim 45. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 12, 15, 18, 21, 22, 24, 27, 42, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau (US 8,623,481).
In regard to claim 1, Chau discloses a packaging material which includes a continuous polymer sheet wherein said sheet includes at least one longitudinal band of oxygen absorber (col. 2 lines 5-8). The packaging material comprises a three layer structure formed from a first layer of polyethylene, a second layer of polyethylene, and a third layer of polyethylene (col. 9 lines 8-11). The first and third layer directly contact opposite sides of the second layer (fig. 1). The first and third layer are directly bonded to the second layer via coextrusion (col. 7 lines 38-41), which is a welding process. The first, second, and third polymeric layer each comprise low density polyethylene (col. 6 lines 10-14). The second polymeric layer comprises an oxygen scavenging component (col. 9 lines 9-11), which is a functional additive that is different than the first and third polymeric layers.

In regard to claim 6, Chau discloses that the functional additive is an oxygen scavenger (col. 4 lines 53-59).
In regard to claim 12, Chau discloses that 30% of the second polymeric layer comprises a functional additive (col. 9 lines 9-11).
In regard to claim 15, Chau discloses that other functional additives could be utilized in the first and third polymeric layers that are different than the oxygen scavenger of the second polymeric layer (col. 8 lines 59-67). 
In regard to claim 18, Chau discloses that additional functional additives could be added to the second polymeric layer (col. 8 lines 59-67). 
In regard to claim 21, Chau discloses that the polyethylene for the second polymeric layer could be high density polyethylene (col. 5 lines 15-19), which has an average molecular weight that is different that the first and third polymeric layer which are low density polyethylene (col. 9 lines 9-11). 
In regard to claim 22, Chau discloses that the second polymeric layer can be that of low density polyethylene (col. 5 lines 15-21). Chau discloses that the first layer is low density polyethylene (col. 9 lines 8-10). It would naturally flow that if the materials of both layers are the same the melt flow properties of the thermoplastic polymer of the second polymeric layer would inherently have the same melt flow properties of the thermoplastic polymer in the first polymer layer. The burden is on the applicant to prove otherwise.

In regard to claim 27, Chau discloses that the film comprises at least two distinct zones overlapping interfaces between layers (col. 3 lines 19-48 and fig. 1). The two zones exhibit a property that is different that adjacent areas of the multilayer packaging film which is that the two zones are gray and translucent (col. 3 lines 42-44) and the other areas are transparent (col. 3 lines 45-48), thus they have different optical properties. The two zones overlap interfaces where layers meet (fig. 1).
In regard to claim 42, Chau discloses that the film does not comprise adhesives and tie layers (col. 6 lines 9-14). 
In regard to claim 45, Cahu discloses a multilayer packaging film that comprises a fourth polymeric layer, a fifth polymeric layer contacting the fourth polymeric layer, and a sixth polymeric layer contacting the firth polymeric layer, wherein the six polymeric layer contacts the first polymeric layer (col. 3 lines 35-45). The examiner considers the sixth polymeric layer to be the tie layer, the fifth polymeric layer to be the EVOH, and the sixth polymeric layer to be the other tie layer. The tie layers can be polymeric layers (col. 7 lines 18-22). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 8,623,481).
In regard to claim 26, Chau discloses that first and third layer are directly bonded to the second layer via coextrusion (col. 7 lines 38-41), which is a welding process. Chau is silent with regard to the welding process being an ultrasonic welding process.
Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
.

Claims 7, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 8,623,481) in view of Schwark et al. (US 2004/0234797, hereinafter “Schwark”).
In regard to claim 7, Chau discloses a multilayer packaging film that comprises a first polymeric layer, a second polymeric layer, and a third polymeric layer. The second polymeric layer comprises an oxygen scavenging additive as previously discussed. Chau discloses that any suitable oxygen scavenger may be utilized it he invention (col. 4 lines 52-54). 

	Schwark discloses a multilayer film that includes a first and second outer layer eaching including a polymer; and an internal layer including an oxygen scavenger [abstract]. The oxygen scavenging composition comprises an oxidizable polymer and a transition metal catalyst [0054-0057]. The oxygen scavengers and transition metal catalyst can be further combined with one or more polymeric diluents, such as thermoplastic polymers to form film layers [0065]. 
	Chau and Schwark both disclose a packaging film that comprises a second layer of a polymeric material that comprises an oxygen scavenger. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the oxygen scavenger comprising an oxidizable polymer and a transition metal catalyst as disclosed by Schwark as the oxygen scavenger in Chau motivated by the expectation of forming a multilayer film with an improved oxygen scavenging performance [Schwark 0007].
In regard to claim 35, modified Chau discloses a packaging film that comprises a three layered structure. The first polymeric layer, the second polymeric layer, and the third polymeric layer comprises a polyethylene thermoplastic polymer. The second polymeric layer comprises an oxygen scavenging functional additive of an oxidizable polymer and a transition metal catalyst. Although the prior art does not disclose the oxygen transmission rate of less than 1 cc/100in2-day at 730F, 0% RH, and 1 atm as measured per ASTM D3985, the claimed properties are deemed to be inherent to the structure in the prior art since modified Chau teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
2-day at 1000F, 90% RH, as measured per ASTM F1249, the claimed properties are deemed to be inherent to the structure in the prior art since modified Chau teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 8,623,481) in view of Hofmeister et al. (US 6,379,812, hereinafter “Hofmeister”).
In regard to claim 46, Chau discloses a multilayer packaging film that comprises multilayer packaging film that comprises a fourth, fifth, and sixth polymeric layer. 
	Chau is silent with regard to the multilayer packaging film wherein the fourth polymeric layer is the same as the first polymeric layer; the fifth polymeric layer is the same as the second polymeric layer; and the sixth polymeric layer is the same as the third polymeric layer.
	Hofmeister discloses a multilayer film that comprises a first layer, a second layer adhered to the surface of the first layer, and a third layer adhered to the surface of the second layer [abstract]. Hofmesiter discloses a nine-layered embodiment of the multilayer film where the multilayer film 10, i.e. a three-layer film, can be formed into a larger multilayer film (col. 6 lines 
	Chau and Hofmeister both discloses multilayer packaging that comprises fourth, fifth, and sixth polymeric layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the same materials for the fourth, fifth, and six polymeric layers as disclosed in Hofmesiter in the fourth, fifth, and six polymeric layers of Chau motivated by the expectation of forming a larger multilayer film that possess all of the properties and benefits resulting from the three-layer structure of the film (Hofmesiter col. 6 lines 13-18).
In regard to claims 47-48, Chau discloses a multilayer packaging film that comprises multilayer packaging film. 
	Chau is silent with regard to the multilayer packaging film comprising a seventh polymeric film, and eight polymeric layer, and a ninth polymeric layer. 
	Hofmeister discloses a multilayer film that comprises a first layer, a second layer adhered to the surface of the first layer, and a third layer adhered to the surface of the second layer [abstract]. Hofmesiter discloses a nine-layered embodiment of the multilayer film where the multilayer film 10, i.e. a three-layer film, can be formed into a larger multilayer film (col. 6 lines 8-13). The larger multilayer film comprises the three-layer film as substructure wherein the layers repeat (col. 6 lines 36-67 and col. 7 lines 1-55). 
	Chau and Hofmeister both discloses multilayer packaging that comprises fourth, fifth, and sixth polymeric layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize additional seventh polymeric layer, an eighth polymeric layer, and a ninth polymeric layer wherein the materials are for the seventh polymeric layer is the same as the first polymeric layer; the eighth polymeric layer is the same as the second polymeric layer; 

Prior art made of record but not relied upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Decortes et al. (US 2019/0210337) discloses a multilayer packaging film of three different types of layers where there is at least one outer layer, at least one passive oxygen barrier layer, and at least one active oxygen scavenging layer (abstract). The prior art is considered pertinent to applicant’s disclosure because it comprises the three layer structure with an inner layer of oxygen scavenging material as disclosed by Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782